Exhibit 10.2

 

Execution Copy

 

STOCK PLEDGE AGREEMENT

 

This STOCK PLEDGE AGREEMENT, dated as of May 21, 2013 (as amended, supplemented
or otherwise modified from time to time in accordance with the provisions
hereof, this “Agreement”), made by and between YA Global Investments, L.P., a
Cayman Islands exempt limited partnership (the “Pledgor”), in favor of Timios
National Corporation, (the “Secured Party”).

 

WHEREAS, the Pledgor desires to borrow from the Secured Party, and the Secured
Party desires to lend to Pledgor, an amount equal to Five Hundred Thousand
Dollars and 00/100 ($500,000) (the “Loan”), pursuant to the terms and conditions
of a Term Loan and Collar Agreement (the “Loan and Collar Agreement”) dated the
date hereof;

 

WHEREAS, this Agreement is given by the Pledgor in favor of the Secured Party to
secure the payment and performance of all Secured Obligations; and

 

WHEREAS, it is a condition to the Loan and Collar Agreement and the obligations
of the Secured Party to make the Loan that the Pledgor execute and deliver this
Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants, terms and conditions
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

1.                                      Definitions.

 

(a)                                 Unless otherwise specified herein, all
references to Sections and Schedules herein are to Sections and Schedules of
this Agreement.

 

(b)                                 Unless otherwise defined herein, terms used
herein that are defined in the UCC shall have the meanings assigned to them in
the UCC. However, if a term is defined in Article 9 of the UCC differently than
in another Article of the UCC, the term has the meaning specified in Article 9.

 

(c)                                  For purposes of this Agreement, capitalized
terms used but not defined herein shall have the meanings ascribed thereto in
the Loan and Collar Agreement and the following terms shall have the following
meanings:

 

“Actionable Event of Default” has the meaning set forth in the Loan and Collar
Agreement.

 

“Collateral” has the meaning set forth in Section 2.

 

1

--------------------------------------------------------------------------------


 

“Event of Default” has the meaning set forth in the Loan and Collar Agreement.

 

“Pledged Shares” means 253,434 shares of Series J Preferred Stock, par value
$0.01, of the Secured Party evidenced by Certificate No. PJ013, and the
certificates, instruments and agreements representing the Pledged Shares and
includes any securities or other interests, howsoever evidenced or denominated,
received by the Pledgor in exchange for or as a dividend or distribution on or
otherwise received in respect of the Pledged Shares.

 

“Proceeds” means “proceeds” as such term is defined in Section 9-102 of the UCC
and, in any event, shall include, without limitation, all dividends or other
income from the Pledged Shares, collections thereon or distributions with
respect thereto.

 

“Secured Obligations” has the meaning set forth in Section 3.

 

“Settlement Date” has the meaning set forth in the Loan and Collar Agreement.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New Jersey or, when the laws of any other state govern the method or
manner of the perfection or enforcement of any security interest in any of the
Collateral, the Uniform Commercial Code as in effect from time to time in such
state.

 

2.                                      Pledge. The Pledgor hereby pledges,
assigns and grants to the Secured Party, and hereby creates a continuing lien
and security interest in favor of the Secured Party in and to all of its right,
title and interest in and to the following, wherever located, whether now
existing or hereafter from time to time arising or acquired (collectively, the
“Collateral”):

 

(a)                                 the Pledged Shares; and

 

(b)                                 all Proceeds and products of the foregoing,
all supporting obligations related thereto, and all accessions to, substitutions
and replacements for, and profits and products of, each of the foregoing, and
any and all Proceeds of any insurance, indemnity, warranty or guaranty payable
to the Pledgor from time to time with respect to any of the foregoing.

 

3.                                      Secured Obligations.  The Collateral
secures the payment and performance of:

 

(a)                                 the obligations of the Pledgor from time to
time arising under the Loan and Collar Agreement or otherwise with respect to
the due and punctual payment of (i) the principal of and premium, if any, and
interest on the Loan (including interest accruing during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise and (ii) all other monetary obligations of the Pledgor under the Loan
and Collar Agreement and this Agreement, including fees, costs, attorneys’ fees
and disbursements, reimbursement obligations, expenses and indemnities, whether
primary, secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy,

 

2

--------------------------------------------------------------------------------


 

insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding), in each case, if applicable; and

 

(b)                                 all other agreements, duties, indebtedness,
obligations and liabilities of any kind of the Pledgor under the Loan and Collar
Agreement or this Agreement, in each case whether now existing or hereafter
arising, whether evidenced by a note or other writing, whether allowed in any
bankruptcy, insolvency, receivership or other similar proceeding, whether
arising from an extension of credit, issuance of a letter of credit, acceptance,
loan, guaranty, indemnification or otherwise, and whether direct or indirect,
absolute or contingent, due or to become due, primary or secondary, or joint or
several (all such obligations, liabilities, sums and expenses set forth in
Section 3 being herein collectively called the “Secured Obligations”).

 

4.                                      Perfection of Pledge.

 

(a)                                 At the Secured Party’s sole cost and
expense, the Pledgor shall, from time to time, as may be reasonably required by
the Secured Party with respect to all Collateral, take all actions as may be
requested by the Secured Party to perfect the security interest of the Secured
Party in the Collateral, including, without limitation, with respect to all
Collateral over which control may be obtained within the meaning of
Section 8-106 of the UCC, the Pledgor shall, at the Secured Party’s sole cost
and expense, take all actions as may be reasonably requested from time to time
by the Secured Party so that control of such Collateral is obtained and at all
times held by the Secured Party.

 

(b)                                 The Pledgor hereby irrevocably authorizes
the Secured Party at any time and from time to time to file in any relevant
jurisdiction any financing statements and amendments thereto that contain the
information required by Article 9 of the UCC of each applicable jurisdiction for
the filing of any financing statement or amendment relating to the Collateral,
without the signature of the Pledgor where permitted by law.  The Pledgor agrees
to provide all information required by the Secured Party pursuant to this
Section promptly to the Secured Party upon request.

 

5.                                      Representations and Warranties. The
Pledgor represents and warrants as follows:

 

(a)                                 The Pledged Shares are not subject to
options to purchase or similar rights.

 

(b)                                 At the time the Collateral becomes subject
to the lien and security interest created by this Agreement, the Pledgor will be
the sole, direct, legal and beneficial owner thereof, free and clear of any
lien, security interest, encumbrance, claim, option or right of others except
for the security interest created by this Agreement.

 

(c)                                  Pledgor has full power, authority and legal
right to borrow the Loan and pledge the Collateral pursuant to this Agreement.

 

(d)                                 Each of this Agreement and the Loan and
Collar Agreement has been duly authorized, executed and delivered by the Pledgor
and constitutes a legal, valid and binding obligation of the Pledgor enforceable
in accordance with its terms, subject to applicable bankruptcy, insolvency,

 

3

--------------------------------------------------------------------------------


 

reorganization, moratorium or other similar laws affecting creditors’ rights
generally and subject to equitable principles (regardless of whether enforcement
is sought in equity or at law).

 

(e)                                  No authorization, approval, or other action
by, and no notice to or filing with, any governmental authority, regulatory body
or any other entity is required for the borrowing of the Loan and the pledge by
the Pledgor of the Collateral pursuant to this Agreement or for the execution
and delivery of the Loan and Collar Agreement and this Agreement by the Pledgor
or the performance by the Pledgor of its obligations hereunder or thereunder.

 

(f)                                   The execution and delivery of the Loan and
Collar Agreement and this Agreement by the Pledgor and the performance by the
Pledgor of its obligations hereunder and thereunder, will not violate any
provision of any applicable law or regulation or any order, judgment, writ,
award or decree of any court, arbitrator or governmental authority, domestic or
foreign, applicable to the Pledgor or any of its property, or the organizational
or governing documents of the Pledgor or any agreement or instrument to which
the Pledgor is party or by which it or its property is bound.

 

(g)                                  The certificate evidencing the Pledged
Shares has been delivered to the Secured Party in suitable form for transfer by
delivery or accompanied by duly executed instrument of transfer or assignment in
blank.

 

6.                                      Dividends and Voting Rights.

 

(a)                                 The Secured Party agrees that, until the
earlier to occur of an Actionable Event of Default and the Settlement Date, the
Pledgor may, to the extent the Pledgor has such right as a holder of the Pledged
Shares, vote and give consents, ratifications and waivers with respect thereto,
except to the extent that any such vote, consent, ratification or waiver would
violate any provision of the Loan and Collar Agreement or this Agreement, and
from time to time, upon request from the Pledgor, the Secured Party shall
deliver to the Pledgor suitable proxies so that the Pledgor may cast such votes,
consents, ratifications and waivers.

 

(b)                                 The Secured Party agrees that the Pledgor
may, until the earlier to occur of an Actionable Event of Default and the
Settlement Date, receive and retain all dividends and other distributions with
respect to the Pledged Shares.

 

7.                                      Further Assurances.

 

(a)                                 The Pledgor shall, at its sole cost and
expense, defend title to the Collateral and the lien and security interest of
the Secured Party therein against the claim of any person claiming against or
through the Pledgor and shall maintain and preserve such security interest for
so long as this Agreement shall remain in effect.

 

(b)                                 The Pledgor agrees that at any time and from
time to time, at the sole cost and expense of the Secured Party, the Pledgor
will promptly execute and deliver all further instruments and documents, obtain
such agreements from third parties, and take all further action, that may be
reasonably necessary or desirable, or that the Secured Party may reasonably
request, in order to perfect and protect

 

4

--------------------------------------------------------------------------------


 

any security interest granted hereby or to enable the Secured Party to exercise
and enforce its rights and remedies hereunder or under any other agreement with
respect to any Collateral.

 

(c)                                  The Pledgor will not, without providing at
least thirty (30) days’ prior written notice to the Secured Party, change its
legal name, identity, type of organization, jurisdiction of organization,
location of its chief executive office or its principal place of business or its
organizational identification number. The Pledgor will, prior to any change
described in the preceding sentence, take all actions reasonably requested by
the Secured Party to maintain the perfection and priority of the Secured Party’s
security interest in the Collateral.

 

8.                                      Transfers and Other Liens. The Pledgor
agrees that it will not sell, offer to sell, dispose of, convey, assign or
otherwise transfer, grant any option with respect to, restrict, or grant,
create, permit or suffer to exist any mortgage, pledge, lien, security interest,
option, right of first offer, encumbrance or other restriction or limitation of
any nature whatsoever on, any of the Collateral or any interest therein except
as expressly provided for herein or with the prior written consent of the
Secured Party.

 

9.                                      Secured Party Appointed
Attorney-in-Fact.  Upon the earlier to occur of an Actionable Event of Default
and the Settlement Date, the Pledgor shall appoint the Secured Party the
Pledgor’s attorney-in-fact, with full authority in the place and stead of the
Pledgor and in the name of the Pledgor or otherwise, from time to time in the
Secured Party’s reasonable discretion to take any action and to execute any
instrument which the Secured Party may deem reasonably necessary or advisable to
accomplish the purposes of this Agreement, including, without limitation, to
receive, endorse and collect all instruments made payable to the Pledgor
representing any dividend, interest payment or other distribution in respect of
the Collateral or any part thereof and to give full discharge for the same (but
the Secured Party shall not be obligated to and shall have no liability to the
Pledgor or any third party for failure to do so or take action). Such
appointment, being coupled with an interest, shall be irrevocable.

 

10.                               [Reserved]

 

11.                               Reasonable Care.  The Secured Party shall have
no duty with respect to the care and preservation of the Collateral beyond the
exercise of reasonable care.  The Secured Party shall be deemed to have
exercised reasonable care in the custody and preservation of the Collateral in
its possession if the Collateral is accorded treatment substantially equal to
that which the Secured Party accords its own property, it being understood that
the Secured Party shall not have any responsibility for (a) ascertaining or
taking action with respect to calls, conversions, exchanges, maturities, tenders
or other matters relative to any Collateral, whether or not the Secured Party
has or is deemed to have knowledge of such matters, or (b) taking any necessary
steps to preserve rights against any parties with respect to any Collateral.
Nothing set forth in this Agreement, nor the exercise by the Secured Party of
any of the rights and remedies hereunder, shall relieve the Pledgor from the
performance of any obligation on the Pledgor’s part to be performed or observed
in respect of any of the Collateral.

 

12.                               Remedies.  As of the Settlement Date, or if an
Actionable Event of Default shall have occurred:

 

5

--------------------------------------------------------------------------------


 

(a)                                 The Secured Party may, without any other
notice to or demand upon the Pledgor, assert all rights and remedies of a
secured party under the UCC or other applicable law, including, without
limitation, the right to take possession of, hold, collect, sell, lease,
deliver, grant options to purchase or otherwise retain, liquidate or dispose of
all or any portion of the Collateral.  If notice prior to disposition of the
Collateral or any portion thereof is necessary under applicable law, written
notice mailed to the Pledgor at its notice address as provided in Section 16
hereof ten (10) days prior to the date of such disposition shall constitute
reasonable notice, but notice given in any other reasonable manner shall be
sufficient.  So long as the sale of the Collateral is made in a commercially
reasonable manner, the Secured Party may sell such Collateral on such terms and
to such purchaser(s) as the Secured Party in its absolute discretion may choose,
without assuming any credit risk and without any obligation to advertise or give
notice of any kind other than that necessary under applicable law.  Without
precluding any other methods of sale, the sale of the Collateral or any portion
thereof shall have been made in a commercially reasonable manner if conducted in
conformity with reasonable commercial practices of creditors disposing of
similar property.  At any sale of the Collateral, if permitted by applicable
law, the Secured Party may be the purchaser, licensee, assignee or recipient of
the Collateral or any part thereof and shall be entitled, for the purpose of
bidding and making settlement or payment of the purchase price for all or any
portion of the Collateral sold, assigned or licensed at such sale, to use and
apply any of the Secured Obligations as a credit on account of the purchase
price of the Collateral or any part thereof payable at such sale.  The Pledgor
hereby waives and releases to the fullest extent permitted by law any right or
equity of redemption with respect to the Collateral, whether before or after
sale hereunder, and all rights, if any, of marshalling the Collateral and any
other security for the Secured Obligations or otherwise.  At any such sale,
unless prohibited by applicable law, the Secured Party or any custodian may bid
for and purchase all or any part of the Collateral so sold free from any such
right or equity of redemption.  Neither the Secured Party nor any custodian
shall be liable for failure to collect or realize upon any or all of the
Collateral or for any delay in so doing, nor shall it be under any obligation to
take any action whatsoever with regard thereto.

 

(b)                                 All rights of the Pledgor to (i) exercise
the voting and other consensual rights it would otherwise be entitled to
exercise pursuant to Section 6(a) and (ii) receive the dividends and other
distributions which it would otherwise be entitled to receive and retain
pursuant to Section 6(b), shall immediately cease, and all such rights shall
thereupon become vested in the Secured Party, which shall have the sole right to
exercise such voting and other consensual rights and receive and hold such
dividends and other distributions as Collateral.

 

(c)                                  Any Proceeds received by the Secured Party
in respect of any sale of, collection from, or other realization upon all or any
part of the Collateral shall be applied in whole or in part by the Secured Party
to the payment of expenses incurred by the Secured Party in connection with the
foregoing or incidental to the care or safekeeping of any of the Collateral or
enforcing the rights of the Secured Party hereunder, including reasonable
attorneys’ fees, and the balance of such proceeds shall be applied or set off
against all or any part of the Secured Obligations in such order as the Secured
Party shall elect.  Any surplus of Proceeds received by the Secured Party and
remaining after payment in full of all the Secured Obligations shall be paid
over to the Pledgor or to whomsoever may be lawfully entitled to receive such
surplus.  The Pledgor shall remain liable for any deficiency if such Proceeds of
any sale or

 

6

--------------------------------------------------------------------------------


 

other realization of the Collateral are insufficient to pay the Secured
Obligations and the fees and other charges of any attorneys employed by the
Secured Party to collect such deficiency.

 

(d)                                 If the Secured Party shall determine to
exercise its rights to sell all or any of the Collateral pursuant to this
Section, the Pledgor agrees that, upon the reasonable request of the Secured
Party, the Pledgor will, at the sole cost and expense of the Secured Party, do
or cause to be done all such acts and things as may be necessary to make such
sale of the Collateral or any part thereof valid and binding and in compliance
with applicable law.

 

13.                               No Waiver and Cumulative Remedies.  The
Secured Party shall not by any act (except by a written instrument pursuant to
Section 15), delay, indulgence, omission or otherwise be deemed to have waived
any right or remedy hereunder or to have acquiesced in any default or Event of
Default.  All rights and remedies herein provided are cumulative and are not
exclusive of any rights or remedies provided by law.

 

14.                               [Reserved]

 

15.                               Amendments.  None of the terms or provisions
of this Agreement may be amended, modified, supplemented, terminated or waived,
and no consent to any departure by the Pledgor therefrom shall be effective
unless the same shall be in writing and signed by the Secured Party and the
Pledgor, and then such amendment, modification, supplement, waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which made or given.

 

16.                               Notices.  Any notices, consents, waivers or
other communications required or permitted to be given under the terms hereof
must be sent in writing and will be deemed to have been delivered:  (a) upon
receipt, when delivered personally; (b) upon receipt, when sent by facsimile
(provided confirmation of transmission is mechanically or electronically
generated and kept on file by the sending party); or (c) one (1) Business Day
after deposit with a nationally recognized overnight delivery service, in each
case properly addressed to the party to receive the same.  The addresses and
facsimile numbers for such communications shall be:

 

If to the Secured Party, to:

 

Timios National Corporation

 

 

4601 North Fairfax Road, Suite 1200

 

 

Arlington, VA 22203

 

 

Attn: Chief Executive Officer

 

 

Facsimile: (703) 526-0649

 

 

Email: tmcmillen@timios.com

 

 

 

With a copy to (which shall not constitute notice) to:

 

 

 

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.

 

 

666 Third Avenue

 

 

New York, NY 10017

 

 

Attn: Jeffrey P. Schultz, Esq.

 

7

--------------------------------------------------------------------------------


 

 

 

Facsimile: (212) 983-3115

 

 

Email: jpschultz@mintz.com

 

 

 

If to the Pledgor:

 

YA Global Investments, L.P.

 

 

c/o Yorkville Advisors, LLC

 

 

1012 Springfield Avenue

 

 

Mountainside, NJ 07092

 

 

Attention:                                         Legal Department

 

 

Telephone:                                   (201) 985-8300

 

 

Email: mrosselli@yorkvilleadvisors.com

 

or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other in accordance with the terms of this Section.  Written confirmation
of receipt (1) given by the recipient of such notice, consent, waiver or other
communication, (2) mechanically or electronically generated by the sender’s
facsimile machine containing the time, date, recipient facsimile number and an
image of the first page of such transmission or (3) provided by a nationally
recognized overnight delivery service, shall be rebuttable evidence of personal
service, receipt by facsimile or receipt from a nationally recognized overnight
delivery service in accordance with clause (1), (2) or (3) above, respectively.

 

17.                               Continuing Security Interest; Further
Actions.  This Agreement shall create a continuing lien and security interest in
the Collateral and shall (a) subject to Section 18, remain in full force and
effect until payment and performance in full of the Secured Obligations, (b) be
binding upon the Pledgor, its successors and assigns, and (c) inure to the
benefit of the Secured Party and its successors, transferees and assigns;
provided that neither the Pledgor nor the Secured Party may assign or otherwise
transfer any of its rights or obligations under this Agreement without the prior
written consent of the other party.

 

18.                               Termination; Release.  On the date on which
the Loan and other Secured Obligations have been paid and performed in full, the
Secured Party will, at the request and sole expense of the Pledgor, (a) duly
assign, transfer and deliver to or at the direction of the Pledgor (without
recourse and without any representation or warranty) such of the Collateral as
may then remain in the possession of the Secured Party, and (b) execute and
deliver to the Pledgor a proper instrument or instruments acknowledging the
satisfaction and termination of this Agreement.

 

19.                               Governing Law.  This Agreement and any claim,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement and the
transactions contemplated hereby and thereby shall be governed by, and construed
in accordance with, the laws of the State of Delaware.

 

20.                               Counterparts. This Agreement and any
amendments, waivers, consents or supplements hereto may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all taken together shall constitute a
single contract.  Delivery of an executed counterpart of a signature page to
this Agreement by facsimile or in electronic (i.e., “pdf” or “tif”) format shall
be effective as delivery of a manually executed counterpart of this Agreement. 
This

 

8

--------------------------------------------------------------------------------


 

Agreement and the Loan and Collar Agreement constitute the entire contract among
the parties with respect to the subject matter hereof and supersede all previous
agreements and understandings, oral or written, with respect thereto.

 

(Remainder of page intentionally left blank.  Signature page(s) to follow.)

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Stock Pledge Agreement
as of the date first above written.

 

 

YA GLOBAL INVESTMENTS, L.P.,

 

As Pledgor

 

 

 

By:

Yorkville Advisors, LLC

 

Its:

Investment Manager

 

 

 

 

 

 

 

By:

/s/ Jerry Eicke

 

 

Name:

Jerry Eicke

 

 

Title:

Managing member

 

 

 

 

 

 

 

TIMIOS NATIONAL CORPORATION,

 

As Secured Party

 

 

 

 

 

 

 

By:

/s/ C. Thomas McMillen

 

 

Name:

C. Thomas McMillen

 

 

Title:

President and CEO

 

--------------------------------------------------------------------------------